                  IN THE UNITED STATES DISTRICT COURT                            1/22/2020
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 ROBERT A. EATON,                                  CV 18-65-BLG-SPW-TJC

                     Plaintiff,
                                                   ORDER DENYING ENTRY
                                                   OF STIPULATED
 vs.                                               PROTECTIVE ORDER


 MONTANA SILVERSMITHS,

                     Defendant.

       The parties jointly presented for the Court’s approval a Stipulated

Protective Order. (Doc. 52.)

       The Court supports the parties’ willingness to cooperate with one another

in the crafting of a Stipulated Protective Order, and is not opposed to the parties

operating under its terms if that is their wish. However, as set forth in the Court’s

December 3, 2019 Scheduling Order, there is no need to seek a protective order

from this Court, unless the parties can show that the negotiated and signed

stipulation is insufficient to protect their interests. (See Doc. 43 at ¶ 11.)

       Here, the parties have not made this showing. Accordingly, the Court

declines to enter the Stipulated Protective Order.
      If, in the future, the parties find that cooperation with the terms of the

denied Stipulated Protective Order fails to protect their interests, they may move

the Court accordingly so long as such motion complies with all applicable rules,

including L.R. 5, 26.4 and the Scheduling Order.

      Therefore, IT IS HEREBY ORDERED that Joint Stipulated Protective

Order (Doc. 52) is DENIED without prejudice.

      DATED this 22nd day of January, 2020.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
